Armstrong, J.
(dissenting) — The majority finds two counts of robbery in each convenience store incident, holding that in the Exxon robbery Tvedt committed one robbery of the store’s money from Schaefer and a separate robbery of truck keys from Younce. In reaching this conclusion, the majority treats the money-taking charge as if Schaefer were the only victim.2 The problem is that the State charged Tvedt with committing one count of robbery by taking the money from Younce and Schaefer. And the State is bound by this charging decision. See Wash. Const, art. I, § 22; State v. Kjorsvik, 117 Wn.2d 93, 97, 812 P.2d 86 (1991). Thus, the real question is whether the taking of keys from Younce during a taking of money from Younce and Schaefer is a separate robbery. I conclude that it is not and, therefore, dissent.
I agree with the majority’s discussion of unit of prosecution. Here, the taking of money by threat of force from Younce and Schaefer, who both had a possessory interest in it, satisfies the unit of prosecution. But the taking of keys from Younce at the same time is not an additional robbery because Tvedt simply took more property from one of the same victims still under threat of force. And the State can *326not create additional counts of robbery based on the kind or amount of property taken; the robbery unit of prosecution does not turn on the amount or kind of property taken from the victim. See Cartier Drug Co. v. Md. Cas. Co. of Balt., Md., 181 Wash. 146, 149, 42 P.2d 37 (1935) (Robbery involves two distinct elements: (1) putting the victim in fear of violence; and (2) “the taking of money, property, or thing of value from his person or in his presence.”); State v. Collinsworth, 90 Wn. App. 546, 551, 966 P.2d 905 (1997) (Robbery is the taking of property attended with circumstances likely to create an apprehension of danger.).
I would hold that Tvedt committed only one robbery at Exxon; by the same reasoning, I would hold that he committed only one robbery at Texaco.
Review granted at 150 Wn.2d 1009 (2003)

 This also implies that the taking of money from Younce and Schaefer is actually two robberies and leads the majority to take issue with Division One of this court, which has held that such a taking is one robbery. See State v. Johnson, 48 Wn. App. 531, 535-36, 740 P.2d 337 (1987); State v. Molina, 83 Wn. App. 144, 146-47, 920 P.2d 1228 (1996).